       Case 4:20-cr-00156 Document 17 Filed on 10/23/20 in TXSD Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §      CRIMINAL NO. H-20-156-1
                                              §
Raphael Risher                                §

     NOTICE REGARDING APPEARANCE BY VIDEO IN CRIMINAL SETTINGS

       Criminal settings may be held by video conference only upon a motion filed by the Defendant.

Such motions should be made in a timely manner and with due consideration of the arrangements

necessary to accommodate the request.

       In the event that the Court grants Defendant’s motion to appear by video, Defendant must

execute the attached waiver and any agreement, if applicable, and transmit them to the Court’s case

manager as soon as possible prior to hearing. Defense Counsel must also be prepared to make a

showing on the record at setting as required by paragraph 2 of General Order No. 2020-19 (attached).

Satisfaction of the requirements outlined in this paragraph may be accomplished by the means

specified in General Order No. 2020-20 (attached), with the exception that only Defendant or

Defense Counsel (subject to consent of Defendant) may sign where Defendant’s signature is required.

If Defense Counsel is signing for the Defendant, Counsel must so state on the instrument.

       Connection information will be sent to all relevant parties by email as soon as possible.

Attorneys and Defendants must appear by video unless given permission by the Court to appear by

phone. All participants must be on the line no later than 15 minutes prior to start time. Court

settings will begin promptly at the time of setting, and the Court expects all relevant setting

participants to be in place and ready to proceed.

       Date: 10/23/2020                                     Andrew Boyd
                                                            Case Manager to Judge Sim Lake
                                                            Post Office Box 61010
                                                            Houston, Texas 77208
                                                            (713)250-5514
